Citation Nr: 1435990	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-08 277	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for basosquamous carcinoma of the left posterior base and mid posterior neck, left inferior helix, lower back and upper back.

2.  Entitlement to an initial disability rating higher than 10 percent for basal cell carcinoma of the neck, head, and left inferior helix.

3.  Entitlement to an initial, compensable disability rating for basal cell carcinoma, mid upper back, right lower back, right lower lateral back, and right lower medical back.

4.  Entitlement to an initial compensable disability rating for basal cell carcinoma, right chest.

5.  Entitlement to an initial disability rating higher than 10 percent for loss of portion of left auricle.

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for chronic lymphocytic leukemia.

7.  Entitlement to service connection for chronic lymphocytic leukemia.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

In March 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In response to the September 2011 rating decision on appeal, the Veteran filed two notices of disagreements (NODs), one in October 2011 and another in December 2011.  The RO then issued a February 2012 statement of the case (SOC) which addressed the issues raised by the October 2011 NOD and a September 2013 SOC which addressed the issues raised by the December 2011 NOD.  The Veteran filed VA Forms 9 in February 2012 and October 2013.  He checked the box "I want to appeal all of the issues" on each form, so all issues in the February 2012 and September 2013 SOCs were certified for appeal and, so, are listed as "Issues Presented" above.

The Board has split the issue of entitlement to service connection for bilateral hearing loss into two issues (left ear and right ear) because, as discussed in the remand section, the issue of secondary service connection has been raised with respect to the Veteran's left ear hearing loss but not with respect to right ear hearing loss.  The Board is able to reach the merits of the claim with respect to right ear hearing loss, while bifurcating the bilateral hearing loss claim to permit full development of the claim with respect to the left ear.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2014 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to all of the issues involving claims of entitlement to higher initial disability ratings for basosquamous carcinoma, basal cell carcinoma, and loss of a portion of the left auricle.

2.  In a March 2009 rating decision, the RO denied service connection for chronic lymphocytic leukemia due, in part, to lack of documentation of exposure to ionizing radiation.  In November 2009, after the Veteran filed a Notice of Disagreement, the RO issued a Statement of the Case (SOC) again denying the claim.  The Veteran did not file a substantive appeal within the applicable time limits and, in fact, took no other action with respect to that claim until he filed a July 2010 request to reopen the claim.

3.  Evidence received since the November 2009 SOC is new and material with respect to the claim for service connection for chronic lymphocytic leukemia.  The evidence had not previously been submitted, was not cumulative or redundant of the evidence of record at the time of the November 2009 SOC, and raised a reasonable possibility of substantiating the Veteran's claim of service connection for chronic lymphocytic leukemia.

4.  The weight of the evidence is against a finding that the Veteran's chronic lymphocytic leukemia either began during or was otherwise caused by his military service.

5.  The weight of the evidence is against a finding that the Veteran's right ear hearing loss either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with respect to all of the issues involving claims of entitlement to higher initial disability ratings for basosquamous carcinoma, basal cell carcinoma, and loss of a portion of the left auricle have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The March 2009 rating decision denying the Veteran's claim of service connection for chronic lymphocytic leukemia is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.302 and 20.1103 (2013).

3.  The criteria for reopening the claim of service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2013).

5.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

At a prehearing conference before the March 2014 Board hearing, the Veteran expressed his wish to limited his appeal to service connection for chronic lymphocytic leukemia, service connection for bilateral hearing loss, and service connection for tinnitus.  The Veteran's representative acknowledged that request and the limitation of the issues on appeal on the record during the Board hearing.  The transcription of these representations satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remains no allegation of error of fact or law for appellate consideration with respect to the claims for increased ratings related to skin cancer and loss of a portion of the left auricle (i.e. "Issues" numbered one through five).  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II.  New and Material Evidence to Reopen Leukemia Claim

As noted in the findings of fact and conclusions of law above, the March 2009 rating decision denying the Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia (CLL) became final after the Veteran failed to perfect an appeal.  38 C.F.R. §§ 20.302 and 20.1103  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Most significantly, the record includes documentation of the Veteran's exposure to ionizing radiation during Operation Upshot-Knothole and estimated radiation dosage which evidence is both new and material.  See Shade, 24 Vet. App. at 117-120; 38 C.F.R. § 3.156(a).  The criteria for reopening the Veteran's claim of entitlement to service connection for CLL have been met and the Veteran's claim is reopened.

III.  Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Leukemia is a chronic disease under 38 C.F.R. § 3.309(a).  In addition, sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims with respect to leukemia and hearing loss.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Chronic Lymphocytic Leukemia

The Veteran asserts that his CLL is a result of his military service, specifically, exposure to ionizing radiation during his participation in Operation UPSHOT-KNOTHOLE, an atmospheric nuclear weapons test conducted at Nevada Test Site in 1953. 

With respect to in-service exposure to radiation, the Defense Threat Reduction Agency (DTRA) confirmed in February 2011 that the Veteran participated in Operation UPSHOT-KNOTHOLE.  In February 2011, DTRA provided a dose estimate for the upper limit of the Veteran's exposure to radiation during Operation UPSHOT-KNOTHOLE as follows:  external gamma dose of 16 rem, external neutron dose of 0.5 rem, internal committed dose to the red marrow (alpha) of 0.3 rem, internal committed dose to the red marrow (beta plus gamma) of 3 rem, and a total skin dose (beta plus gamma) of 550 rem.  Thus, the evidence establishes that the Veteran was exposed to ionizing radiation during service.

The evidence also shows the existence of the claimed disability.  Private treatment records from September 2005 indicate that the Veteran was told as early as the 1980s that he had an elevated white blood cell count and that the elevated count may have been due to leukemia.  In October 2005, his private physician more definitely diagnosed CLL based on laboratory testing.

The Board notes that there is no evidence that the Veteran was diagnosed or had CLL during his military service or within the presumptive period after his active service.  See 38 U.S.C. §§ 3.307, 3.309(a).  In addition, there is no indication in the record, and the Veteran has not alleged, that he suffered a chronicity of symptomatology indicative of CLL from his discharge in 1955 until his possible diagnosis in the 1980s, much less until the definite diagnosis in 2005.  Therefore, the Veteran is not entitled to presumptive service connection as a chronic disease.  See Walker, 708 F.3d at 1338-39; 38 U.S.C. §§ 3.303(b), 3.309(a).

A claimant may substantiate a service connection claim based on ionizing radiation in three ways.  First, absent affirmative evidence to the contrary, certain diseases shall be service-connected if they become manifest in a radiation-exposed veteran even if there is no evidence of the disease during the period of service.  38 U.S.C.A. § 1112(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307; 3.309(d)(1) (2013).  The list of diseases includes, among other diseases, "leukemia (other than chronic lymphocytic leukemia)."  38 C.F.R. § 3.309(d)(2)(i).  Thus, CLL is a type of leukemia specifically excluded from the list of diseases specific to radiation-exposed veterans.  The Board notes that, although lymphomas (except Hodgkin's disease) are expressly listed, and CLL is considered a type of non-Hodgkin's lymphoma, an interpretation of the section 3.309(d)(2)(x) that treats CLL as a lymphoma included in the listed diseases specific to radiation-exposed veterans would render meaningless the express exclusion of CLL in section 3.309(d)(2)(i).  Consequently, service connection for CLL may not be presumed under these provisions.

There are also other potentially applicable provisions which require particularized procedural development where a claim is based on a radiogenic disease.  38 C.F.R. § 3.311 (2013).  The provisions apply to claims based on exposure to ionizing radiation where a radiogenic disease became manifest after service.  Id.  In such cases, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  CLL is explicitly excluded from the list of radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  However, the Veteran also suffers from various types of skin cancer which are listed as radiogenic diseases and, partly for that reason, his claim based on CLL was developed by the RO in accordance with the provisions of Section 3.311.

First, as detailed previously, a dose estimate was obtained for the Veteran's exposure to ionizing radiation due to his participation in Operation UPSHOT-KNOTHOLE.  See 38 C.F.R. § 3.311(a).  Then, the case was referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's claimed disability resulted from exposure to radiation in service. 38 C.F.R. § 3.311(c)(1)(i).  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(c)(1).  Factors to be considered in the determination include:  the probable dose, the relative sensitivity of the involved tissue, the veteran's gender and pertinent family history, the veteran's age at time of exposure, the time-lapse between exposure and onset of disease, and the extent to which other factors may have contributed to the development of the disease.  38 C.F.R. § 3.311(e).

The requested opinion was provided in April 2011.  The physician providing the opinion noted that the pertinent medical literature establishes that radiation exposure does not increase the risk of developing CLL.  The physician noted that, for this reason, the Interactive Radioepidemiological Program of the National Institute for Occupational Health and Safety specifically excludes CLL from its categories of cancers associated with radiation exposure.  In reaching an opinion, the physician also considered this the Veteran's medical history, his employment history, and his family history.  The reviewing physician concluded that "it is unlikely that the Veteran's B-cell chronic lymphocytic leukemia can be attributed to ionizing radiation exposure while in military service."

Given this medical opinion and the absence of any contrary medical opinions, service connection is not warranted for CLL under the developmental provisions of 38 C.F.R. § 3.311.  

The Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of radiation exposure on a direct basis, which is the third way to substantiate such a claim.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45  (Fed. Cir. 1994).  However, the only competent etiological opinion of record is the April 2011 opinion summarized above.  The Board finds that thorough and soundly reasoned opinion to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the Veteran did not seek medical treatment for and was not diagnosed with CLL until many years after leaving the service which, particularly in light of the above opinion, weighs against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment as negative evidence).  

The Veteran contends that his CLL is causally related to his radiation exposure during active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render an opinion regarding the etiology of a medical condition, particularly where there has been a delayed onset, diagnosis of the condition generally requires sophisticated testing, and isolating the cause from multiple potential factors requires specialized medical training, education, and/or experience.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not indicate that this Veteran has any medical training, education, or experience, so the Board finds that his opinions regarding etiology are not competent evidence in the circumstances of this case.  Id.

In short, the only competent evidence regarding the etiology of the Veteran's CLL weighs against his claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for chronic lymphocytic leukemia is denied.

Right Ear Hearing Loss

The Veteran also claims entitlement to service connection for bilateral hearing loss.  As discussed in the Introduction and in the Remand portion of this decision, entitlement to service connection for left ear hearing loss requires remand.  However, the record is sufficiently developed with respect to entitlement to service connection for right ear hearing loss to permit a decision on the merits.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
70
LEFT
35
30
45
60
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The existence of a current disability is a part of all service connection claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  The July 2011 VA audiological test results establish that the Veteran has a current right ear hearing disability.

As noted above, hearing loss is a "chronic" disease under 38 C.F.R. § 3.309(a) and, so, there are several alternative means of service connection besides direct service connection.  Walker, 708 F.3d at 1335-39.  First, if the Veteran's right ear hearing loss became manifest within the presumptive period (one year) after service, his right ear hearing loss will be presumed to be service-connected.  38 C.F.R. § 3.307.  The evidence is against that his right ear hearing loss became manifest to a compensable degree within one year of his discharge.

The Veteran offered testimony at his March 2014 Board hearing that he has "had hearing problems ever since [he] got out of the service", but he also expressly testified that he did not go to a doctor to have his hearing evaluated until he went to the VA for treatment many decades after he was discharged from service.  The Board finds that, while the Veteran is competent to testify regarding reduced subjective auditory acuity, he is not competent to diagnose sensorineural hearing loss at that time or, even assuming some amount of sensorineural hearing loss, the extent of any such hearing loss, i.e. to state whether he had right ear hearing loss to a compensable degree.  King, 700 F.3d at 1344-45.  Any such conclusion generally requires audiological testing.  See 38 C.F.R. § 3.385.  

Furthermore, the Board finds that the Veteran is not a reliable historian with regard to the onset of his auditory symptoms.  See Caluza, 7 Vet. App. at 511-12.  With respect to tinnitus, he told the July 2011 VA examiner that it had onset roughly five years before but stated in his March 2014 Board hearing that it started during his active service.  Similarly, he has not consistently alleged long-term hearing loss dating back to his active service, rather than that his current hearing loss is etiologically related to in-service trauma.  The evolution toward more certainty (particularly with respect to early onset) in his statements regarding hearing related symptoms tracks his increasing involvement in the VA claims process and his worsening financial situation.  See, e.g., February 2012 VA Progress Note (documenting Veteran's financial troubles and resultant stress).  The Board finds that there has not been a chronicity of symptomatology with respect to right ear hearing loss since his active service.  Service connection for right ear hearing loss as a "chronic" disease is not warranted.  Walker, 708 F.3d at 1335-39; 38 C.F.R. § 3.303(b).

The Board will turn to consideration of service connection on a direct basis.

The current right ear hearing loss satisfies the first of the three Shedden criteria for direct service connection.  The record is also sufficient to put the issue of in-service acoustic trauma at least in equipoise, therefore that element is met.  Gilbert, 1 Vet. App. at 53-56.  The remaining element of the Shedden test is a nexus between the in-service acoustic trauma and his current right ear hearing loss.  Shedden, 381 F.3d at 1167.

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of right ear hearing loss.  This is particularly so where the Veteran suffered considerable post-service acoustic trauma and delayed onset of the increased hearing loss.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his right ear hearing loss are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The July 2011 VA examiner has provided the only medical opinion of record regarding the cause Veteran's hearing loss.  After reviewing the Veteran's records, taking the Veteran's history, and conducting an examination, the examiner concluded that the Veteran's hearing loss "is less likely due to military noise exposure."    In explaining the basis for his conclusion, the VA examiner referenced several different studies reported in the medical literature and applied their findings to the particular facts of this case.  The VA examiner also relied, in part, on the Veteran's descriptions of his military and occupational noise exposure, the lack of evidence of complaints of hearing loss until many decades after the Veteran's active service, and the VA examiner's medical training and knowledge.  Id.  In short, the opinion is well-grounded in the facts, is thoroughly reasoned, and, so, is quite persuasive.  Nieves-Rodriguez, 22 Vet. App. at 304.

The fact that the Veteran did not seek any treatment for hearing loss until many years after discharge and after exposure to significant, post-military acoustic trauma also weighs against his service connection claim.  See Maxson, 230 F.3d at 1333 (holding that the Board may consider long periods of delay in seeking treatment).  

There are no competent etiological opinions in support of the Veteran's claim.

On this record, the Board finds that the Veteran's right ear hearing loss is not etiologically related to the Veteran's active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for right ear hearing loss is denied.

IV.  Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the March 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to in-service injuries, medical treatment, and any private or other medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2010 prior to the initial adjudication of his claims in September 2011.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran did identify various private medical providers who provided treatment for his CLL whose records are not in the claims file.  However, when VA attempted to obtain those records, the private medical providers notified VA that any responsive records would have been destroyed pursuant to document retention policies.  See March 2011 Report of Contact (indicating records destroyed); January 2009 Letter (same).  He has not otherwise identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In July 2011, VA provided the Veteran with an audiological examinations to address the existence, etiology, and symptoms of his hearing loss.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

With respect to CLL, the RO followed the development procedures for radiogenic diseases which included obtaining a medical opinion regarding the etiology of the Veteran's CLL.  As discussed above, the opinion was thorough and, so, adequate.  Stefl, 21 Vet. App. at 123-24.  The record also contains extensive treatment records that document the existence, symptomatology, and severity of the Veteran's CLL.  The medical evidence of record is sufficient to determine the CLL claim.  VA has no obligation to obtain further medical examinations or opinions in connection with that claim.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The appeal as to the issue of entitlement to an initial disability rating higher than 10 percent for basosquamous carcinoma of the left posterior base and mid posterior neck, left inferior helix, lower back and upper back is dismissed.

The appeal as to the issue of entitlement to an initial disability rating higher than 10 percent for basal cell carcinoma of the neck, head, and left inferior helix is dismissed.

The appeal as to the issue of entitlement to an initial, compensable disability rating for basal cell carcinoma, mid upper back, right lower back, right lower lateral back, and right lower medical back is dismissed.

The appeal as to the issue of entitlement to an initial compensable disability rating for basal cell carcinoma, right chest is dismissed.

The appeal as to the issue of entitlement to an initial disability rating higher than 10 percent for loss of portion of left auricle is dismissed.

New and material evidence having been received, the claim of service connection for chronic lymphocytic leukemia is reopened.

Entitlement to service connection for chronic lymphocytic leukemia is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

During the July 2011 VA audiological examination, the Veteran indicated that the partial amputation of left ear aggravated his tinnitus.  In addition, the documentation of a February 2013 VA history and physical indicates that "[t]he Veteran's hearing has been affected since the loss of his outer ear."  From context, the February 2013 statement appears to be an assertion by the Veteran rather than an opinion of the physician's assistant who wrote the progress note.  These contentions raise the issue of entitlement to service connection of left ear hearing loss and tinnitus as secondary service to the Veteran's service-connected loss of a portion of his left auricle associated with basal cell carcinoma.  See 38 C.F.R. § 3.310.  The record contains no opinion regarding the medical merits of the secondary service connection claims.

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The McLendon factors were met and the Veteran was afforded a VA examination in July 2011.  While the July 2011 VA examiner noted the loss of the auricle, he was not asked to provide and he did not provide an opinion regarding secondary service connection. 

Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the July 2011 VA examination did not address secondary service connection and because developments at and subsequent to that examination raise the issue of secondary service connection, the Veteran is entitled to remand to obtain opinions by a VA examiner adequately and thoroughly addressing secondary service connection in connection with his claims of entitlement to service connection for left ear hearing loss and for tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2.  After the RO completes any additional development deemed necessary, the entire claims file should be reviewed, if possible, by the July 2011 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.   The examiner should address the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ear hearing loss and/or tinnitus is proximately due to, or the result of, hi service-connected loss of portion of the left auricle?

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ear hearing loss and/or tinnitus has been aggravated by his service-connected loss of portion of the left auricle?

Note: Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, left ear hearing and tinnitus), that is proximately due to or the result of the service-connected disability (loss of portion of the left auricle) and not due to the natural progress of the nonservice-connected disability.  If aggravation of either condition is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for left ear hearing loss and for tinnitus.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


